          Case 4:21-cv-01919-DMR Document 1 Filed 03/18/21 Page 1 of 4



 1 Charles H. Horn (SBN 63362)
   chorn@fmglaw.com
 2 FREEMAN MATHIS & GARY, LLP
   44 Montgomery Street, Suite 3580
 3 San Francisco, California 94504
   Telephone:     415.627.9000
 4
   Marylin Jenkins (SBN 89832)
 5 mjenkins@fmglaw.com
   FREEMAN MATHIS & GARY, LLP
 6 1010 B Street, Suite 300
   San Rafael CA 94901
 7 Tel: (415) 394-9500

 8 Attorneys for Defendants
   PASSPORT RESORTS, LLC and
 9 CAVALLO POINT, LLC

10

11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14

15   JANE DOE,                                            CASE NO. 3:21­cv­1919
16                  Plaintiff,                            [Removal from the Superior Court of the State of
                                                          California, County of Marin, Case No. CIV 2100088]
17           vs.
                                                          NOTICE OF REMOVAL BY
18   PASSPORT RESORTS LLC, CAVALLO                        DEFENDANTS PASSPORT RESORTS,
     POINT LLC,; and DOES 1-100 inclusive,,               LLC and CAVALLO POINT, LLC
19
                    Defendants.
20                                                        Action Filed: January 5, 2021
21

22 TO PLAINTIFF AND HER COUNSEL OF RECORD:

23          PLEASE TAKE NOTICE THAT Defendants Passport Resorts LLC and Cavallo Point LLC
24 ("Defendants") hereby removes this action from the Superior Court of the State of California for the

25 County of Marin (Case No. CIV 2100088) to the United States District Court for the Northern District

26 of California, pursuant to 28 U.S.C. § 1331. The claims of Plaintiff Jane Doe ("Plaintiff") are subject
27 to federal jurisdiction because all of the alleged wrongful acts and omissions set out in Plaintiff's

28 Complaint are alleged to have occurred at the Cavallo Point Lodge, at Fort Baker, a federal enclave
                                                    1
       NOTICE OF REMOVAL BY DEFENDANTS PASSPORT RESORTS, LLC and CAVALLO POINT, LLC
             Case 4:21-cv-01919-DMR Document 1 Filed 03/18/21 Page 2 of 4



 1 within the Golden Gate National Recreation Area ("GGNRA"). As such, Plaintiff’s claims arise

 2 under federal-question jurisdiction and are removable to this Court. See US. Const., art. I, § 8, cl. 17;

 3 Durham v. Lockheed Martin Corp (9th Cir. 2006) 445 F.3d 1247, 1250 (Federal courts have federal

 4 question jurisdiction over claims that arise on federal enclaves.).

 5 I. TIMELINESS OF REMOVAL

 6            1.    Plaintiff filed her Complaint against Defendant in the Superior Court for Marin

 7 County, California (Case No. CIV 2100088) on January 5, 2021. Defendants were served on

 8 February 19, 2021. A copy of all process, pleadings, or orders served upon Defendants with the

 9 Complaint is attached as Exhibit B to the Declaration of Marylin Jenkins, filed concurrently herewith.

10 (Jenkins Decl. ¶ 5, Exh. B.)

11            2.    This notice of removal is timely because it is being filed within 30 days of service of

12 the Complaint. 28 U.S.C. § 1446(b).

13
     II.      THE ACTION IS REMOVABLE BECAUSE PLAINTIFF'S CLAIMS ARISE FROM
14            ACTS ALLEGED TO HAVE OCCURRED WITHIN A FEDERAL ENCLAVE

15            3.    This Court has original jurisdiction over the instant action under the federal enclave

16 doctrine. The Constitution authorizes Congress to “exercise exclusive legislation in all cases

17 whatsoever” over all places purchased with the consent of a state “for the erection of forts, magazines,

18 arsenals, dock- yards, and other needful buildings.” U.S. Const., art. I, § 8, cl. 17. A party can remove

19 a case based on the federal enclave doctrine if, in its notice of removal, it pleads factual allegations
20 sufficient "to raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly (2007)

21 550 U.S. 544, 554-56.

22            4.    Plaintiff alleges that on or about January 12, 2019, she was subjected to “illegal acts

23 of sexual abuse, molestation and exploitation” during a massage session at Cavallo Point, The Lodge

24 at the Golden Gate ("Cavallo Point" or the "Lodge"). Jenkins Decl. Exh. B [Compl.] at ¶ 20.) The

25 Lodge is the location of each and every wrongful acts or omissions alleged in Plaintiff's Complaint.

26 (Exh. A [Compl.] ¶¶ 14, 16, 17, 20, 41, 47) Cavallo Point is located at 601 Murray Circle, on the
27 grounds of the former United States Army base at Fort Baker, California, south of the City of

28 Sausalito, California, and north of the northern terminus of the Golden Gate Bridge at Lime Point.
                                                      2
           NOTICE OF REMOVAL BY DEFENDANTS PASSPORT RESORTS, LLC and CAVALLO POINT, LLC
             Case 4:21-cv-01919-DMR Document 1 Filed 03/18/21 Page 3 of 4



 1 Fort Baker is part of the Golden Gate National Recreation Area ("GGNRA"). (Turner Decl. ¶¶ 2, 3,

 2 Exh. A; Jenkins Decl. ¶¶ 6-9; Def. Req. for Jud. Notice, Exhs. C-E.)

 3            5.    Fort Baker was built on land ceded by the State of California to the United States for

 4 the purposes of military defense in 1859, and over which exclusive jurisdiction was ceded by

 5 California to the U.S. through "General Acts of Cession" enacted by the California Legislature in

 6 1897. (See Jenkins Decl. ¶¶ 8, 9; Def. Req. for Judicial Notice, Exh. F ["Military Reservations, …"

 7 (1916) Office of the Judge Advocate General, U.S. Army, Doc. 496] at 24-26 and Exh. G [Answer

 8 of the State of California, U.S. v. State of California (1945) 332 U.S. 19] at 91-93, 99-101.

 9            6.    Courts in the Northern District of California have repeatedly affirmed that cases

10 arising within the GGNRA are subject to exclusive federal jurisdiction under the federal enclave

11 doctrine. A number of these cases involve businesses located on the grounds of the Presidio, on land

12 just on the other side of the Golden Gate Bridge from Fort Baker, which was similarly ceded by the

13 State of California to the federal government in the late 19th Century. See, e.g., Totah v. Bies (N.D.

14 Cal. 2011) 2011 U.S. Dist. LEXIS 39940 (removal of defamation action proper where alleged

15 defamatory statements were made at company premises located at the Presidio); Klausner v. Lucas

16 Film Entm't Co. (N.D. Cal. 2010) 2010 U.S. Dist. LEXIS 25944 (FEHA claims against an employer

17 operating within the Presidio subject to federal jurisdiction); U.S. v. Perez (N.D. Cal. 2006) 2006

18 U.S. Dist. LEXIS 75086 at *5 (federal enclave jurisdiction over prosecution for drunk driving on

19 Presidio grounds); Swords to Plowshares v. Kemp (N.D. Cal. 2005) 423 F.Supp.2d 1031 (unlawful
20 detainer action properly removed where building was located at the Presidio).

21            7.    The San Francisco Division of this Court is the appropriate venue for removal

22 pursuant to 28 U.S.C. § 1441(a), because it is the closest division to the Marin County Superior

23 Court, in San Rafael, California, where the action was filed and is currently pending.

24 / / / /

25 / / / /

26 / / / /
27 / / / /

28 / / / /
                                                       3
        NOTICE OF REMOVAL BY DEFENDANTS PASSPORT RESORTS, LLC and CAVALLO POINT, LLC
         Case 4:21-cv-01919-DMR Document 1 Filed 03/18/21 Page 4 of 4



 1         8.      Upon ﬁling this Notice of Removal, Defendant will furnish written notice to

 2 Plaintiff’s counsel, and will ﬁle and serve a copy of this Notice with the Clerk of the Superior Court

 3 for the County of Marin, pursuant to 28 U.S.C. § 1446(d).

 4

 5 Dated: March 18, 2021                       FREEMAN MATHIS & GARY, LLP

 6

 7                                             By:    / s / Marylin Jenkins
                                                     Marylin Jenkins
 8                                                   Attorneys for PASSPORT RESORTS, LLC
                                                     AND CAVALLO POINT, LLC
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      4
       NOTICE OF REMOVAL BY DEFENDANTS PASSPORT RESORTS, LLC and CAVALLO POINT, LLC
